Citation Nr: 1643109	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  09-17 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  What evaluation is warranted for right olecranon bursitis from April 28, 2014? 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities prior to October 14, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active military service from May to August 1979 and from
February to December 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

In March 2013, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is of record.  

The case was remanded in February 2014, and in November 2015, the Board, in part, denied entitlement to a rating higher than 10 percent for right olecranon bursitis from April 28, 2014.  The appellant then appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted a Joint Motion for Partial Remand, vacating the portion of the November 2015 Board decision which denied a rating higher than 10 percent for right olecranon bursitis from April 28, 2014, and leaving the remaining portions of the November 2015 Board decision undisturbed.  The issue has been returned to the Board for readjudication.

A claim of entitlement to specially adapted housing or special home adaptation grant was submitted by the Veteran in October 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities prior to October 14, 2004, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Since April 28, 2014, the Veteran's right olecranon bursitis has not been manifested by flexion limited to 90 degrees, extension limited to 75 degrees, impairment of supination, or impairment of pronation.


CONCLUSION OF LAW

Since April 28, 2014, the criteria for an evaluation in excess of 10 percent for right olecranon bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207, 5208, and 5213 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his service-connected right elbow disability, diagnosed as right olecranon bursitis, warrants a rating higher than 10 percent since April 28, 2014.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where a veteran appeals the initial rating assigned, the disability level for the entire period on appeal must be considered, and "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's right olecranon bursitis was evaluated pursuant to Diagnostic Codes 5010-5019 as noncompensably disabling from December 21, 2003 to April 27, 2014, and as 10 percent disabling since April 28, 2014.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned; the additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).

Diagnostic Code 5010 provides that traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Bursitis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5019, which is to be rated on limitation of motion of the affected parts, as degenerative arthritis.

Under Diagnostic Code 5206, when flexion of the major forearm is limited to 100 degrees, a 10 percent rating is assigned.  When flexion is limited to 90 degrees, a 20 percent rating is assigned.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5207, when extension of the major forearm is limited to 45 degrees, a 10 percent rating is assigned.  When extension of the major forearm is limited to 75 degrees, a 20 percent rating is assigned.  Id.

Under Diagnostic Code 5208, a 20 percent rating is assigned when forearm flexion is limited to 100 degrees and extension limited to 45 degrees in either extremity.  Id.

Under Diagnostic Code 5213, a 10 percent rating is assigned for limitation of supination to 30 degrees or less.  A 20 percent rating is assigned for limitation of pronation of the major extremity for motion lost beyond the last quarter of the arc, where the hand does not approach full pronation.  Id.

Plate I under 38 C.F.R. § 4.71a shows that the normal range of elbow motion is from 0 degrees of extension to 145 degrees of flexion.  Normal pronation of the forearm is to 80 degrees of pronation and 85 degrees of supination.

At a VA examination in April 2014, the Veteran reported pain in both elbows, the left more than the right.  He was noted to be right hand dominant.  Right elbow flexion was to 115 degrees with objective painful motion at 50 degrees; there was no limitation of extension.  The Veteran was able to perform repetitive-use testing with three repetitions with flexion then limited to 130 degrees and full extension.  The Veteran showed no additional limitation of elbow and forearm motion following repetitive motion.  The Veteran did have functional loss and/or functional impairment including less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and swelling.  The Veteran's right elbow showed 4/5 strength, but there was no ankylosis of the elbow.  There was no impairment of supination or pronation.  An April 2014 X-ray of the right elbow showed no fracture or dislocation, no evidence of joint effusion, and unremarkable soft tissue.

The Board finds that entitlement to an evaluation in excess of the 10 percent for the Veteran's right elbow disability is not warranted at any time from April 28, 2014 to the present.  Range of motion findings made on VA examination reflect some limitation of motion of the right elbow; however, the evidence does not show flexion limited to 90 degrees or extension limited to 75 degrees.  As such, there is no basis upon which to assign a 20 percent evaluation under Diagnostic Code 5206, 5207, or 5208.  38 C.F.R. § 4.71a, Diagnostic Codes 5206-5208.  There has also been no evidence, of any time, that the Veteran has impairment of supination or pronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

The Board has also considered whether any higher rating may be assigned on the basis of the Veteran's additional reports of pain and painful motion.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board acknowledges the finding on examination in April 2014 that the Veteran had objective evidence of painful motion at 50 degrees.  VA regulations do allow for consideration of a Veteran's pain and its impact on his functional mobility when assigning evaluations.  See 38 C.F.R. § 4.40 ("Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.").  Under 38 C.F.R. § 4.59, with any form of arthritis, actually painful joints are entitled to at least the minimum compensable rating.  See also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [].'").  In this case, however, the Veteran has already been assigned the minimum compensable rating, 10 percent.  The very basis for the Appeals Management Center's decision to raise the evaluation to 10 percent in the September 2014 rating decision was because the Veteran was shown to have painful elbow motion.  The Veteran was then assigned a 10 percent rating pursuant to 38 C.F.R. § 4.59.

The provisions of 38 C.F.R. § 4.59 clearly state that painful motion may entitlement to Veteran to "at least the minimum compensable rating" for a joint, but does not indicate any criteria or guidance regarding the assignment of a rating even higher than the minimum rating due to pain alone.  To be assigned a rating higher than the minimum rating, the Veteran must actually show the inability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance."  38 C.F.R. § 4.40.  At the April 2014 VA examination, the Veteran was able to flex his elbow to 115 normally, and after three repetitive motions, he was able to flex his elbow to 130 degrees.  The presence of pain did not prevent the Veteran from performing this motion, and there is no evidence indicating that his pain is, at any time, so debilitating that he is not able to perform these motions.  Pain, by itself, does not constitute functional loss, but, rather, there must be actual limitation of motion that is caused by pain.  Mitchell, 25 Vet. App. at 37.

The April 2014 VA examiner also was not able to provide an opinion regarding additional limitation of motion during flare ups, as such an opinion was not feasible.  The examiner wrote that "Based on the available evidence and exam findings, it is not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting."  The Board therefore finds that the VA examiner's opinion is adequate, and does not find that it is inconsistent with other medical evidence of record, which does not contain any clinical evidence of flare ups or exacerbations of the Veteran's elbow disorder which cause worsened ranges of motion than those shown at the 2014 VA examination.  The Veteran's VA treatment records since April 2014 do not show any complaints or treatment relating to his right elbow.  At an April 2015 orthopedic consultation, the Veteran had full, painless passive range of motion of the elbows.  At a November 2015 physical therapy session, the Veteran reported shoulder stiffness and pain, but did not report any elbow problems.  Right elbow flexion strength was 4+ and extension strength was 4.  The Board therefore finds no indication that the Veteran has any further actual functional loss to the right elbow as a result of pain.

The April 2014 VA examination findings are afforded great probative weight, and are adequate to establish that no higher rating than 10 percent is warranted.  The Board notes that the examination did include evaluation of the opposite joint, and while active and passive ranges of motion were not both tested at that time, a November 2015 physical therapy session showed that the Veteran had full passive range of motion in his right elbow.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  There is therefore no indication that any further examination would result in any findings which would be more favorable to the Veteran.  

The assignment of a 10 percent rating does not disparage the Veteran's reports of pain, which the Board accepts as real and disruptive to his comfort and daily functioning.  It is precisely because of this pain that VA has accepted that the Veteran's disability, despite not having a compensable limitation of motion under Diagnostic Code 5206 warrants a compensable rating.  See 38 C.F.R. § 4.40.  In the absence of any further functional limitation caused by pain, weakness, or other symptoms, the Board is unable to assign any rating higher than 10 percent.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, 8 Vet. App. 202.

The Board has considered whether a separate and/or higher rating is warranted under any other Diagnostic Codes applicable to disability of the elbow.  However, as neither ankylosis, a flail joint, nor nonunion, nor malunion of the radius or ulna are shown or alleged, there is no basis for assigning a rating under any other potentially relevant Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212 (2015). 

The Board has also considered whether an extraschedular evaluation is warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if a case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extraschedular evaluation is appropriate for a service connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms for his right elbow disability are pain and a decreased range of motion.  Pain, weakness, and decreased range of motion are precisely the type of symptoms which are encompassed by the rating criteria already assigned under Diagnostic Code 5206.  The expected physical impact of such symptoms would include decreased mobility, including impairment of the Veteran's ability to engage in physical activity.  The Veteran reported in April 2014 that he experiences pain in his elbow when he drives a vehicle.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet.App. at 37.  Pain on usage, including while doing an activity, such as driving, which requires continuous use of the arm, is an expected symptom to be associated with an elbow disorder, and it does not present an exceptional or unusual disability picture.  There is no evidence of any further impairment outside of the norm for this disorder  or which would not be contemplated by the rating criteria.  The Veteran was not hospitalized at any time and has not required any medical treatment for his right elbow at any time since during the period under consideration.

The Board considered the combined effects of all of his service-connected disabilities, which, in addition to a right elbow disability, include major depressive disorder, low back degenerative disc disease, hiatal hernia, tinnitus, and hearing loss.  The Board acknowledges the Veteran's assertions at the April 2014 VA examination that he has been unable to drive commercially since 2003 because of weakness and fatigue with back pain as he uses his shoulders to make turns.  The Board does not find that an impaired ability to drive falls outside of the norm for the type of disabilities the Veteran is currently service-connected for, as functional impairment, especially due to excessive sitting and turning which causes pain due to lumbar degenerative disc disease, does not constitute an unusual or exceptional disability picture.

Furthermore, the Veteran's total service-connected disabilities are evaluated as 100 percent disabling, and he has been granted entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s), (p), and (l) (West 2014), which includes special monthly compensation on account of being so helpless as to be in need to regular aid and attendance.  VA rating criteria are designed to be "adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The Veteran has been assigned the maximum evaluation for his disabilities, demonstrating that VA is aware of the totally debilitating impact the combined effect his disabilities have, and this evaluation, along with special monthly compensation, is an acknowledgement of his inability to maintain employment, support himself, or even care for himself on a daily basis.  

As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule and are adequately compensated by the ratings he has been assigned, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular ratings are adequate.  Therefore, the assignment of an extraschedular disability rating is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to an evaluation higher than 10 percent since April 28, 2014, for service-connected right olecranon bursitis is denied.


REMAND

In November 2015, the Board requested that the AOJ develop and review a request for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to October 14, 2004, including on an extraschedular basis, as appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board Remand specifically requested that if the benefit was not granted, the AOJ should furnish the Veteran with a Supplemental Statement of the Case and return the issue to the Board for further review.

The RO issued a Rating Decision in March 2016 which denied entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders prior to October 14, 2004.  The accompanying notification letter informed the Veteran that if he did not agree with the decision, he should complete and return a VA Form 21-0958, Notice of Disagreement.

The RO is advised that where a claimant raises the issue of entitlement to a total disability evaluation based on individual unemployability due to a service connected disability on appeal, that claim is part of that pending appeal and does not require a separate notice of disagreement in order to perfect an appeal.  Rice.  The RO also failed to follow the Board's prior instructions, which directed that the Veteran be furnished a supplemental statement of the case and that the issue be properly returned to the Board for adjudication if the benefit was not granted.  See Stegall v. West, 11 Vet. App. 268 (1998).  This issue is therefore again remanded so that a Supplemental Statement of the Case can be issued and the issue can be certified to the Board.

Accordingly, the case is REMANDED for the following action:

Consideration of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to October 14, 2004, should be undertaken, including consideration on a schedular or extraschedular basis.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


